BLATCHFORD, District Judge.
In consequence of embarrassments similar to that certified in this ease, the 27th rule has been vacated, leaving any case in which any ground of complaint exists against an as-signee on account of any matter connected with his employment of an attorney or solicitor, to be brought before the court for its action.
The clerk will certify this decision to the register, Isaiah T. Williams. Esq.
[This case was subsequently heard upon the question as to whether a creditor who has not filed his claim may object to the bankrupt’s discharge. Case No. 8,297.]